 
 
IV 
108th CONGRESS
2d Session
H. RES. 633 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Udall of New Mexico submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives that there is a critical need to increase awareness and education about hepatitis C. 
 
Whereas an estimated 2.7 million Americans are infected with hepatitis C, the most common blood-borne virus; 
Whereas it is estimated that less than 5 percent of individuals with the virus are receiving treatment; 
Whereas hepatitis C is linked to 10,000 deaths annually in the United States; 
Whereas the infection is the leading indication for liver transplantation in the United States, annually accounting for 40 to 50 percent of all patients undergoing transplantation; 
Whereas hepatitis C is linked to liver cancer, which is a frequently fatal complication of long-standing infection, and is a cancer whose incidence is rising in the United States; 
Whereas, as those infected with HIV virus live longer with newly available anti-retrovirals, hepatitis C is emerging as a leading cause of morbidity and mortality in those with this infection; 
Whereas hepatitis C is particularly prevalent in underserved communities, those who are homeless, those who are incarcerated, and those of low socioeconomic status; 
Whereas approximately 40 per cent of those incarcerated in State prisons are infected with hepatitis C; 
Whereas the infection is curable in only about half of those who are treated, and because of side effects of current therapies, treatment cannot be administered to many of those who are infected; 
Whereas the response to current treatments is lower in certain groups than in others, particularly in African Americans, those who have undergone liver transplantation for hepatitis C, and those who are infected with the HIV virus;
Whereas it is estimated that 5.4 percent of veterans who currently access medical care through the Department of Veterans Affairs (VA) have been infected with hepatitis C, representing over 210,000 veterans;
Whereas the majority of veterans infected are Vietnam era veterans, and the prevalence of infection is highest in this group;
Whereas the VA is the largest provider of hepatitis care in the United States; 
Whereas, while hepatitis C virus therapies are improving, many of those who are infected do not currently have access to treatment;
Whereas the yearly costs of hepatitis C are estimated at anywhere between $600 million per year to an alarming $15 billion dollars, and that figure could skyrocket to $26 billion by 2021; and
Whereas the one-year cost of treating one person with hepatitis C is currently about $25,000: Now, therefore, be it  
 
That it is the sense of the House of Representatives that there is a critical need to increase awareness and education about hepatitis C. 
 
